Citation Nr: 0310703	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or upon housebound status, for 
purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from March 1944 to 
May 1946, from August 1950 to August 1951, and from August 
1963 to August 1968.  The record shows that the veteran had 
more than 20 years and 1 month of total active service.  

By rating action in August 1996, the RO, in part, denied the 
veteran's claim for special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  The veteran perfected a timely appeal, but died prior 
to final adjudication of his claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the RO 
which denied the appellant's claim for special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or being housebound, for purposes of accrued 
benefits.  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died from heart failure due to or as a consequence of 
coronary artery disease in April 1997.  

2.  At the time of his death, the veteran had a pending claim 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.  

3.  At the time of death, service connection was in effect 
for schizophrenia, undifferentiated type, rated 100 percent 
disabling, and fistula in ano and bilateral defective 
hearing, each rated noncompensably disabling.  

4.  The service-connected disabilities did not render the 
veteran unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.  

5.  The veteran was not substantially confined to his 
dwelling or immediate premises or institutionalized on 
account of his service-connected disabilities.  The veteran's 
disabilities do not meet the percentage requirements for 
housebound benefits.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of the regular aid and attendance 
of another person or on account of being housebound, for 
accrued benefits purpose, is not warranted.  38 U.S.C.A. 
§§ 1114, 1502, 1521, 5100, 5102, 5103, 5103A, 5106, 5107, 
5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate her claim.  The 
Statement of the Case (SOC) issued in September 1999, and in 
the Supplemental Statement of the Case (SSOC) issued in 
November 2002, provided notice to the appellant of the 
evidence of record regarding her claim and why this evidence 
was insufficient to award the benefits sought.  Thus, she has 
been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  She was 
informed that, in the case of accrued benefits, the 
determination is based on the evidence of record in the VA's 
possession at the time of the veteran's death.  "Evidence in 
the file at date of death means evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death."  38 C.F.R. § 3.1000 
(d)(4) (2002).  Because no additional evidence has been 
identified by the appellant as being in VA's possession, but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Factual Background

A claim (VA Form 21-2680) for special monthly compensation 
for housebound status or permanent need for regular aid and 
attendance was received in March 1996.  The examination was 
apparently conducted at the veteran's home by a VA hospital-
based, home-care provider.  The veteran's 
complaints/disabilities included diabetes mellitus, coronary 
artery disease, hyperlipidemia, chronic renal insufficiency, 
urinary retention, hypertension, paranoid schizophrenia, 
status post myocardial infarction, degenerative joint 
disease, obesity, and defective hearing.  The veteran was in 
bed approximately 14 hours per day.  On examination, the 
veteran was clean and dressed in his pajamas and bathrobe.  
He was anxious and cooperative.  His gait was mildly 
shuffling and he reported a history of falling down.  There 
was mild decrease of strength in his upper extremities due to 
degenerative joint disease of the shoulders, x-ray evidence 
of disc disease at C4-5, and decreased range of motion in the 
neck, knees, ankles, and back.  His gait was mildly 
shuffling.  The veteran had very poor cardiac function due to 
left ventricular ejection fraction which reduced his physical 
endurance and made him housebound.  He had very poor bladder 
tone and urinary retention requiring self-catheterization 
four times a day, and was unable to travel without 
assistance.  The veteran was able to walk one block without 
assistance and did not need any assistive devices.  The 
veteran went out only for doctor visits.  His wife had to 
give the veteran his medications, monitor his urinary output, 
and assist with catheterizations.  The examiner indicated 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  The 
diagnoses included diabetes mellitus, congestive heart 
failure, hyperlipidemia, status post myocardial infarction, 
gout, pulmonary disease, poor bladder tone and urinary 
retention, self-catheterization, hypertension, paranoid 
schizophrenia, status post cholecystectomy, degenerative 
joint disease, and mild hearing loss.  

By rating action in August 1996, the RO, in part, denied 
entitlement to special monthly compensation for aid and 
attendance or at the housebound rate due to his service 
connected schizophrenia.  The veteran and his representative 
were notified of this decision.  

A letter from the Director, Home Based Primary Care Services 
of the VA, dated in October 1996, indicated that the veteran 
had a twenty-year history of schizophrenia and received 
medication and mental health services as needed.  He had 
multiple cardiac problems which severely limited his function 
and endurance.  He was unable to leave his home unassisted 
and spent most of the day in bed.  The veteran's judgment and 
insight were poor due to his schizophrenia and made 
compliance with his medical regime difficult and at risk for 
complications.  He had unstable diabetes mellitus requiring 
insulin twice daily by his wife, and close supervision of his 
eating habits.  The veteran was no longer able to make trips 
to a VA medical facility for monitoring and treatment of his 
health problems and was admitted to the Home Based Primary 
Care program in January 1996.  The physician indicated that 
the veteran was housebound due to his disabling chronic 
diseases.  

VA terminal hospital records show that the veteran was 
admitted to a medical center on April 14, 1997 with 
dizziness, decreased appetite, lower extremity swelling, 
weight loss, and very low blood pressure.  The veteran was 
stabilized and was doing fine until the morning of April 18, 
when he developed a left iliac vessel clot.  His mental and 
physical status declined and he became more confused and 
withdrawn and slightly comatose and stuporous.  Surgical 
intervention was considered but the veteran was not found to 
be a good candidate.  He developed ischemic bowel and rectal 
bleeding on the night of April 22.  The following morning, 
the family consented to the gradual removal of all I.V. fluid 
and tube feedings, and the veteran expired later that night.  

The official death certificate reflects that the veteran died 
in April 1997 due to heart failure due to or a consequence of 
coronary artery disease.  An autopsy was performed and the 
findings were used to determine the cause of death.  In 
neither the autopsy protocol nor the death certificate was 
schizophrenia mentioned as a cause or contributing factor to 
his death.

At the time of the veteran's death, service connection was in 
effect for schizophrenia, undifferentiated type, rated 100 
percent disabling, and fistula in ano and bilateral defective 
hearing, each rated noncompensably disabling.  



Analysis

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; Jones v. West, 136 F. 3d 1296 (Fed. Cir. 1998).  

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  Thus, when reviewing the accrued 
benefits claim, the Board has not considered private or lay 
evidence submitted after the veteran's 1997 death.  Ralston 
v. West, 13 Vet. App. 108 (1999).  

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased compensation.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

In order to establish entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, the veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.  Determinations as to 
factual need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable, 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid, inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).  

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
compensation.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.50, 
3.351.  Increased compensation at the housebound rate may be 
paid if, in addition to having a single permanent disability 
rated as 100 percent under the rating schedule, the veteran 
has a separate disability or disabilities independently 
ratable at 60 percent or more, or he/she must be permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

The veteran applied for special monthly compensation based on 
the need for aid and attendance several months prior to his 
death from heart failure.  The record shows that the veteran 
had numerous, serious nonservice-connected disabilities that 
rendered him unable to care for himself.  A statement from 
the veteran's home base primary care provider in October 1996 
indicated that the veteran was unable to leave his home 
unassisted and experienced limited function and endurance due 
to his cardiac problems.  The veteran also had significant 
bladder problems that required catheterization, but that his 
cardiac problems rendered him unable to change his catheter 
without assistance.  He was also an insulin-dependent 
diabetic, and his wife gave him insulin shots twice-daily.  
The evidence does not show that his schizophrenia or other 
service-connected disabilities, defective hearing and fistula 
in ano, caused him to require the aid and attendance of 
another person as defined in the above-cited law and 
regulation.  The record shows that he required home-based 
care beginning in January 1996 primarily because of his 
multiple cardiovascular, bladder, and diabetic problems, 
which were not service-connected.  Therefore, it is not shown 
that prior to his death, the veteran was entitled to aid and 
attendance compensation based on service connected 
disabilities.

The Board has considered the medical evidence that shows that 
he did require personal assistance from another individual 
and was essentially housebound prior to his death.  However 
the need for aid and attendance and confinement to his home 
was the result of the nonservice-connected disabilities.  
There is no question that the veteran's service-connected 
schizophrenia was severe, and this is reflected by the 100 
percent schedular compensation rating.  But it is not shown 
that the service-connected disabilities, alone, would have 
resulted in his being housebound.  Furthermore, the veteran 
did not have a single disability rated at 100 percent and 
additional disabilities independently rated at least 60 
percent disabling.  Thus, prior to his death, the veteran was 
not entitled to housebound compensation benefits.  38 C.F.R. 
§ 3.350(i) (2002).  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or upon housebound status, for 
purposes of accrued benefits, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

